                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA
                                                    Docket No. 2:20-cr-61-GZS
      v.

 ALEXANDER BURNHAM




                                 PROSECUTION VERSION

       If this case were to proceed to trial, the United States would prove the following facts

beyond a reasonable doubt with respect to Count One and Count Two of the Information:

       On April 7, 2020, officers from Westbrook Police Department responded to calls for

shots fired. Eyewitnesses stated they observed a black Infinity G35 pull up to the location and

park. They further stated they subsequently heard what they believed to be gunshots and then

observed a male hopping on the sidewalk and enter back into the vehicle.

       Officers learned that a vehicle matching the description was located at Brighton Medical

Center in Portland, where a male victim arrived with a gunshot wound. Officers arrived to

Brighton Medical Center and observed a black Infiniti G35 with a large amount of blood pooled

in the passenger side floorboard of the vehicle. Officers approached Person A, who had been

driving the defendant that evening, and read Person A Miranda warnings. Upon waiving

Miranda, Person A admitted that upon exiting the vehicle with the defendant, Person A heard a

loud bang and observed the defendant to be shot. Person A further advised that the defendant

accidentally shot himself with a gun the defendant owned and the defendant discarded the

firearm out the window while Person A was driving the defendant to Brighton Medical Center.




                                                1
Person A assisted officers in recovering the firearm, a Smith and Wesson M&P Shield 9mm

semi-automatic firearm, from the location where it was discarded by the defendant.

       The next day, on April 8, 2020, Person A returned to Westbrook Police Department and

provided additional information in regards to drugs that the defendant discarded out the window

of Person A’s vehicle. Person A, brought officers to the location of where the drugs were

discarded and several bags of drugs were recovered, including a bag containing what appeared to

be cocaine base. Both the firearm and knot of the bag of alleged cocaine base were swabbed for

potential DNA. An oral swab was taken from the defendant. A laboratory confirmed that the

DNA on the Smith & Wesson 9mm and DNA located on the knot of the bag containing alleged

cocaine base matched that of the defendant.

       A laboratory confirmed the seized drug contained cocaine base. A trained and

experienced law enforcement officer would testify that the seized quantity of cocaine base is

consistent with further distribution and inconsistent with personal use. Furthermore, an ATF

Interstate Nexus Expert examined the Smith and Wesson 9mm handgun and determined it was

manufactured and originally purchased outside of Maine, and therefore traveled in or affected

interstate and/or foreign commerce.

       Lastly, the defendant is aware that he is a felon and is prohibited from possessing

firearms. In reviewing the defendant’s criminal history, the defendant has convictions for

Reckless Conduct with a Dangerous Weapon, a Class C felony from the state of Maine, Docket

number CUMCD-CR-2017-03967, sentenced on May 11, 2018; Robbery, a Class A felony from

the state of Maine, Docket number CUMCD-CR-2018-00515, sentenced on May 11, 2018; and a

Burglary, a Class B felony from the state of Maine, Docket number CUMCD-CR-2017-04493,

sentenced on October 5, 2017.


                                                2
Dated at Portland, Maine this 21st day of September, 2020.

                                            Respectfully submitted,

                                            Halsey B. Frank
                                            United States Attorney

                                            /s/Meghan E. Connelly
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            100 Middle Street
                                            Portland, ME 04101
                                            meghan.connelly@usdoj.gov




                                       3
                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, I filed the foregoing Prosecution Version
with the clerk, which will cause a copy to be sent to all counsel of record.


                                                    /s/Meghan E. Connelly
                                                    Assistant U.S. Attorney




                                               4
